             Case 7:19-cv-04696-VB Document 1 Filed 05/21/19 Page 1 of 8



Steven G. Storch, Esq.
Avery Samet, Esq.
STORCH AMINI PC
2 Grand Central Tower
140 East 45th Street, 25th Floor
New York, New York 10017
Tel: (212) 490-4100
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
KOSSOFF & KOSSOFF LLP and                                      :
IRWIN KOSSOFF
                                                               :
                                            Plaintiffs,                      Civ.
                                                               :
                 v.                                                  COMPLAINT
                                                               :

CONTINENTAL CASUALTY COMPANY,                                 :      JURY TRIAL DEMANDED

                                            Defendant.         :
---------------------------------------------------------------x

        Plaintiffs Kossoff & Kossoff LLP and Irwin Kossoff (collectively “Plaintiffs”), by and

through their undersigned counsel, as and for their complaint against Defendant Continental

Casualty Company (“Defendant”) allege as follows:

                                           NATURE OF ACTION

        1.       Plaintiffs are the insureds under an accountant’s professional liability insurance

policy issued by Defendant (the “Policy”). Plaintiffs bring this breach of contract action seeking

damages and a declaratory judgment that the Defendant must provide defense costs so that

Plaintiffs can defend themselves in an accounting malpractice action filed against them in the

United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

There, Plaintiffs have been sued for accounting malpractice by the Chapter 11 bankruptcy trustee
            Case 7:19-cv-04696-VB Document 1 Filed 05/21/19 Page 2 of 8



of a former client (the “Trustee Action”). Because the Trustee Action is interrelated (within the

meaning of the Policy) to a claim made against Plaintiffs during the Policy Period, the Court should

order Defendant to reimburse Plaintiffs for costs associated with their defense thus far, compel the

Defendant to assume the defense of the Trustee Action, and declare that the Defendant must

assume the defense of the Trustee Action.

       2.      Plaintiff Kossoff is an 80-year old retiree and the firm Kossoff & Kossoff LLP has

ceased operations. Defendant’s refusal to provide coverage for the defense of the Trustee Action

is requiring Mr. Kossoff to expend legal fees which he otherwise needs for his retirement.

                                  JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over Defendant pursuant to 28 U.S.C

§1332 as all Plaintiffs are completely diverse in citizenship from the Defendant and the amount in

controversy is greater than $75,000.

       4.      This Court has personal jurisdiction over the Defendant. The Defendant is licensed

to sell insurance products in New York and regularly does so. The Plaintiffs purchased the policy

to cover their New York accounting practice. The Trustee Action, for which the Defendants deny

any obligation to defend under the Policy, is pending in the Bankruptcy Court.

       5.      Venue in this District is appropriate pursuant to 28 U.S.C. § 1391 because

Defendant is subject to personal jurisdiction in this District and because a substantial part of the

events giving rise to Plaintiff’s claims occurred in this District.

                                              PARTIES

       6.      Plaintiff Kossoff & Kossoff LLP is a New York limited liability partnership. Until

it ceased operations in December 2017, Kossoff & Kossoff LLP had an office at 3 Hatfield Lane,

Suite 3B, Goshen, New York 10924.



                                                   2
              Case 7:19-cv-04696-VB Document 1 Filed 05/21/19 Page 3 of 8



        7.      Plaintiff Irwin Kossoff resides in Boynton Beach, Florida.

        8.      Defendant Continental Casualty Company is a corporation incorporated under the

laws of Illinois and headquartered in Chicago, Illinois.

                                  FACTUAL ALLEGATIONS

   A. Continental Issues the Policy

        9.      On March 19, 2015, Defendant issued the Policy to Kossoff & Kossoff LLP.

        10.     Both Plaintiffs are insureds under the Policy.

        11.     The Policy affords insurance protection, subject to the exclusions and exceptions

located therein, for various liabilities which may arise during the course of performing accounting

work.

        12.     The Policy has a limit of liability of $2,000,000 per claim and aggregate.

        13.     The Policy period was from April 1, 2015 through April 1, 2016, with an

endorsement for an additional 60 days through June 1, 2016 (the “Policy Period”).

        14.     The Policy covers claims made during the Policy Period, as well as subsequently

made claims which are “interrelated” to claims first made and reported during the Policy Period.

See Policy, Section III.D (Limits of Liability, Multiple insureds, claims and claimants).

   B. Continental Provides Coverage for the California Action

        15.     On February 10, 2016, during the Policy Period, Kossoff & Kossoff LLP was sued

in California Superior Court for its provision of accounting services to Tri-State Employment

Services, Inc. (“Tri-State”). The complaint alleged that Kossoff & Kossoff LLP, through Irwin

Kossoff, actively conspired with Tri-State’s management to misappropriate payroll tax funds. See

FLS Employment Services, Inc. v. Guzman, No. 8:16-CV-00715-CJC-SS (Cal. Super. Ct., Orange

County) (the “California Action”), attached hereto as Exhibit A.



                                                 3
                Case 7:19-cv-04696-VB Document 1 Filed 05/21/19 Page 4 of 8



          16.     On March 7, 2016, Defendant acknowledged coverage and undertook the defense

of the Insureds. The action was ultimately dismissed without prejudice.

    C. Continental Denies Coverage for the Trustee Action

          17.     On October 9, 2018, the chapter 11 trustee for TS Employment, Inc. commenced

an action against Irwin Kossoff and Kossoff & Kossoff LLP in the United States Bankruptcy Court

for the Southern District of New York seeking $100,000,000 in damages. See Feltman v. Kossoff

& Kossoff LLP, Case No. 18-01649-mg. The October 9, 2018 complaint (“Trustee Complaint”) is

attached hereto as Exhibit B. The Trustee alleges that TS Employment, Inc. had “no real existence

as a business separate from Tri-State and was completely dominated and controlled by Tri-

State.” Trustee Action ¶27.

          18.     On November 12, 2018, Plaintiffs demanded that Defendant provide coverage

under the Policy for the defense of the Trustee Action as an interrelated claim to the California

Action.

          19.     On December 12, 2018, Defendant refused on the grounds that the two actions are

not interrelated.

          20.     Despite request, Defendant has refused to reconsider its denial.

          21.     On March 7, 2019, the Bankruptcy Court dismissed the Trustee Action, but granted

leave to replead. On March 28, 2019, the plaintiff to the Trustee Action filed an amended

complaint (the “Amended Trustee Complaint”), attached hereto as Exhibit C.

          22.     The Insureds have incurred and continue to incur legal fees defending the Trustee

Action which is currently proceeding either to dismissal or trial.

    D. The Two Actions Are Interrelated

          23.     The Policy broadly defines interrelated claims as:



                                                   4
             Case 7:19-cv-04696-VB Document 1 Filed 05/21/19 Page 5 of 8



                Interrelated claims are all claims arising out of a single act or

                omission or arising out of interrelated acts or omissions in the

                rendering of professional services.

                Interrelated acts or omissions mean all acts or omissions in the

                rendering of professional services that are logically or causally

                connected by any common fact, circumstance, situation, transaction,

                event, advice, or decision.

Policy, Section I, Definitions.

       24.      Under this definition, the Trustee Action is interrelated to the California Action:

             a. Both Actions allege that Mr. Kossoff and Kossoff & Kossoff LLP

       provided accounting services to Tri-State, either directly or through TS

       Employment (California Action ¶¶1, 4, 6, 18, 34; Trustee Complaint ¶¶ 1,

       5, 8, 15, 36-37, 51, 53; Amended Trustee Complaint ¶¶ 1, 6, 8, 15, 36, 42,

       54, 56).

             b. Both Actions allege that Tri-State wrongfully diverted funds which

       were earmarked for the payment of payroll taxes for Tri-State’s clients.

       (California Action ¶15; Trustee Complaint ¶¶4, 35, 47; Amended Trustee

       Complaint ¶¶4, 5, 35, 50).

             c. Both Actions allege that Mr. Kossoff and Kossoff & Kossoff knew

       of this diversion of payroll tax funds because they acted as the accountants

       for Tri-State and oversaw Tri-State’s financial records. (California Action

       ¶ 1, 17; Trustee Complaint ¶¶ 5-8, 36-40, 53, 81, 83; Amended Trustee

       Complaint ¶¶4, 6-9, 36-42, 56, 84, 88).



                                                  5
             Case 7:19-cv-04696-VB Document 1 Filed 05/21/19 Page 6 of 8



             d. Both Actions allege that Mr. Kossoff and Kossoff & Kossoff failed

       to disclose the misappropriation of client payroll tax funds. (California

       Action ¶1, 17, 18; Trustee Complaint ¶¶ 6-7, 40, 50-53, 84-86, Amended

       Trustee Complaint ¶¶7-8, 37, 53-56, 87-89).

             e. Both Actions allege that Mr. Kossoff and Kossoff & Kossoff

       actively conspired with Tri-State’s scheme. (California Action ¶¶1, 17;

       Trustee Complaint ¶¶ 6-7, 40, 50-53, 83-85; Amended Trustee Complaint

       ¶¶7-8, 37, 53-56, 86-88).

             f. Both Actions assert negligence claims against Mr. Kossoff and

       Kossoff & Kossoff in connection with services performed on behalf of its

       client. (California Action ¶¶33-36; Trustee Complaint ¶¶73-93; Amended

       Trustee Complaint ¶¶76-96).

       25.      Therefore, the Trustee Action and the California Action are “logically or casually

connected by any common fact, circumstance, situation, transaction, event, advice, or decision.”

Policy Section I, Definition of Interrelated Acts or Omissions.

                         AS AND FOR A FIRST CAUSE OF ACTION
                                 (Declaratory Judgment)

       26.      Kossoff & Kossoff LLP and Irwin Kossoff restate and incorporate each of the

foregoing paragraphs as if the same were more fully set forth herein.

       27.      The Trustee Action is an Interrelated Claim with respect to the California Action

under the Policy.

       28.      As a result, Plaintiffs are entitled to a declaratory judgment that (a) the California

Action and the Trustee action are interrelated claims under the Policy; (b) Defendants must




                                                  6
                Case 7:19-cv-04696-VB Document 1 Filed 05/21/19 Page 7 of 8



undertake the defense of the Trustee Action; and (c) Defendants must reimburse the Plaintiffs for

legal costs and expenses associated with defending the Trustee Action.

                             AS AND FOR A SECOND CAUSE OF ACTION
                                       (Breach of Contract)

          29.      Kossoff & Kossoff LLP and Irwin Kossoff restate and incorporate each of the

foregoing paragraphs as if the same were more fully set forth herein.

          30.      Plaintiffs and Defendant had a valid and enforceable contract in the form of the

Policy.

          31.      Plaintiffs performed their obligations under the Policy.

          32.      Defendant has refused to undertake the defense of the Trustee Action.

          33.      Plaintiffs have been damaged by being forced to incur legal fees and costs

defending the Trustee Action.

          34.      As a result, Defendant has breached its contract with Plaintiffs and Plaintiffs are

entitled to damages in the amount of attorneys’ fees it has incurred defending the Trustee Action

and an award compelling Defendant to assume the defense of Plaintiffs in the Trustee Action.

          WHEREFORE, the Plaintiffs, Kossoff & Kossoff, Inc. and Irwin Kossoff, respectfully pray

for judgment against Defendant Continental Casualty Company as follows:

                A. On the first cause of action declaring that,

                                i. The Trustee Action and California Action are interrelated claims

                                   under the Policy;

                                ii. That Defendant must assume the defense of the Trustee Action as a

                                   result of the interrelation; and

                                iii. That Defendant must reimburse the Plaintiffs for costs and expenses

                                   associated with the legal defense of the Trustee Action; and

                                                       7
         Case 7:19-cv-04696-VB Document 1 Filed 05/21/19 Page 8 of 8



         B. On the second cause of action,

                          i. Awarding damages in an amount necessary to reimburse Plaintiffs

                            for their defense of the Trustee Action; and

                          ii. Compelling Defendant to assume the defense of the Trustee Action;

                            and

         C. Awarding Plaintiffs prejudgment interest, and all costs and expenses, including

            legal fees, if available by law, together with such other and further relief as is just

            and proper.

Dated: New York, New York
       May 21, 2019
                                                   STORCH AMINI PC


                                                   By:     /s/ Steven G. Storch
                                                           Steven G. Storch
                                                           Avery Samet
                                                   2 Grand Central Tower
                                                   140 East 45th Street, 25th Floor
                                                   New York, New York 10017
                                                   Tel.: (212) 490-4100
                                                   Fax: (212) 490-4208
                                                   sstorch@storchamini.com
                                                   asamet@storchamini.com
                                                   Attorneys for Plaintiffs




                                              8
